 IntheMatter of AMERICAN FRANCE LINEetal.(LYRES BROTHERSRIPLEY STEAMSHIP COMPANY, INC.)andINTERNATIONAL SEAMEN'SUNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESApril 13, 1938On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitledcase.'The Direction of Elections directed that elec-tions, by secret ballot be conducted among. the unlicensedpersonnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels operatedout of Atlantic and Gulf ports by 52 named companies, includingLykes Brothers Ripley Steamship Company, Inc., NewOrleans,Louisiana.By a Supplemental Decision and Direction of Elections,issued September 17, 1937, similar elections were directed to be heldin nine additional companies.2Supplemental or amended decisionshave also been issued in this case on August 16, September 11, andNovember. 10, 1937, dealing with various matters which need not beset forth in detail here.3Pursuant to these Decisions and Directions of Elections, an electionby secret ballot has been conducted under the directionand super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by Lykes Brothers Ripley Steamship Com-pany, Inc.On March 22, 1938, the Regional Director, acting pur-suant to Article III, Section 9, of National LaborRelations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties an Intermediate Report on the election.No objec-tions or exceptions to the Intermediate Report have been filed by anyof the parties.13 N. L It. B. 64.13 N., L R B 80.83 N. L. R. B 74 ; 3 N L R B 76 ; and 4 N.L R B 112,respectively.557 558NATIONALLABOR RELATIONS BOARDAs to the ballotingand its results,the Regional Director reportedas follows :Total number eligible to vote-------------------------------1200Total number of ballots cast ------ _------------------------1093Total number of votes in favor of InternationalSeamen'sUnion of America,or its successor,affiliatedwith theAmerican Federation of Labor---------------------------10Total'number of votes in favor of National Maritime Union ofAmerica, affiliated with the Committee for Industrial Or-ganization-----------------------------------------------1049Total number of votes in favor of neither organization------16Total number of blank ballots------------------------------0Total number of void ballots-------------------------------10Total number of challenged ballots------------------------8By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by Lykes Brothers Ripley Steamship Company, Inc.,New Orleans, Louisiana, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theAct, National Maritime Union of America, affiliated with the Com-mittee for Industrial Organization, is the exclusive representativeof all such employees for the purposes of collective bargaining in--respect to rates of pay, wages,-hours of employment, and other condi-tions of employment.